Exhibit 10.2
BACKSTOP COMMITMENT AGREEMENT
          BACKSTOP COMMITMENT AGREEMENT (this “Agreement”) dated as of April 7,
2010, by and between Advanced BioEnergy, LLC, a Delaware limited liability
company (“ABE”) and Hawkeye Energy Holdings, LLC, a Delaware limited liability
company (“Hawkeye”).
          WHEREAS, Hawkeye owns 3,333,333 membership units of ABE (“ABE Units”),
which is equal to approximately 18.7% of the ABE Units outstanding as of the
date hereof (the percentage of the ABE Units owned by Hawkeye as of the date
hereof, “Existing Hawkeye Percentage”);
          WHEREAS, Heartland Grain Fuels, L.P., a Delaware limited partnership
(“HGF”) is a subsidiary of ABE;
          WHEREAS, HGF is the borrower under (a) the Senior Credit Agreement,
dated as of October 1, 2007, among HGF, as Borrower, the Lenders referred to
therein and WestLB AG, New York Branch, as Administrative Agent for the Lenders
(the “Administrative Agent”), Collateral Agent for the Senior Secured Parties
(together with the Lenders, the Administrative Agent and the other lender
parties thereto, the “Senior Credit Agreement Lender Parties”), (as amended and
supplemented, the “Senior Credit Agreement”), and (b) the Subordinate Solid
Waste Facilities Revenue Bonds (Heartland Grain Fuels, L.P. Ethanol Plant
Project) Series 2007A (the “Bonds” and together with the Senior Credit Agreement
the “HGF Debt”) issued by Brown County, South Dakota;
          WHEREAS, HGF is in default under the HGF Debt;
          WHEREAS, ABE and HGF propose to restructure the HGF Debt (the
“Restructuring”) in accordance with the terms set forth on the Proposed Terms
attached hereto as Exhibit A (the “Restructuring Term Sheet”);
          WHEREAS, the Restructuring would be effected pursuant to a lock-up
agreement (the “Lock-Up Agreement”) that contemplates either (a) approval of the
Restructuring by the requisite Senior Credit Agreement Lender Parties (a
“Contractual Restructuring”) or (b) if such requisite approval is not obtained,
a voluntary petition commencing a prepackaged or prenegotiated case under
Chapter 11 of Title 11 of the U.S. Code (the “Bankruptcy Code”) in a United
States Bankruptcy Court (the “Bankruptcy Court”) (a “Chapter 11 Restructuring”
and the plan of reorganization implementing the terms set forth on the
Restructuring Term Sheet, the “Plan”);
          WHEREAS, the Restructuring would require ABE to invest $10.0 million
in cash in HGF;
          WHEREAS, ABE proposes to raise net proceeds of up to $10.0 million to
invest in HGF by offering for sale in a private placement newly-issued ABE Units
with a purchase price of $1.50 per unit (the “Purchase Price”) and an aggregate
purchase price of up to $10.0 million (as further described in this Agreement,
the “Private Offering”);
          WHEREAS, the Private Offering would offer ABE Units to each of the
members of ABE who has established to ABE’s satisfaction that it is an
accredited investor on a pro-rata basis and may offer ABE Units to other
accredited investors at the discretion of ABE’s Board;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Senior Credit Agreement Lender Parties require as a
condition to the Lock-Up Agreement that ABE have evidence of its ability to
invest $10.0 million in cash in HGF;
          WHEREAS, in order to facilitate the Restructuring and the Private
Offering, pursuant to this Agreement and subject to the terms, conditions and
limitations set forth herein, Hawkeye agrees to purchase, and ABE agrees to
issue and sell, for the Purchase Price per ABE Unit, (a) its pro-rata portion of
the ABE Units offered in the Private Offering (“Hawkeye Pro-Rata Units”) and (b)
all ABE Units offered in the Private Offering that are not purchased by others
pursuant to the Private Offering and this Agreement (the “Unsubscribed Units”
and, together with the Hawkeye Pro-Rata Units, the “Hawkeye Additional Units”);
          WHEREAS, the $10 million Private Offering would require amendment of
ABE’s Limited Liability Company Agreement to increase the number of ABE Units
authorized thereby (the “LLC Agreement Amendment”);
          WHEREAS, members of ABE with 49.9% of the ABE Units entitled to vote
have entered into Amendment No. 1 to the Voting Agreement dated as of August 28,
2009, pursuant to which such members agree to vote in favor of the LLC Agreement
Amendment;
          WHEREAS, simultaneous with the execution of this Agreement, HGF and
all of HGF’s subsidiaries, as applicable, are entering into with Hawkeye Gold,
LLC Exclusive Ethanol Marketing Agreements (the “Ethanol Agreements”) in the
form attached hereto as Exhibit B, which such Ethanol Agreements shall apply to
substantially all ethanol produced by HGF and its subsidiaries and shall become
effective, subject to the transition period terms set forth therein,
simultaneous with the closing of the Restructuring (the “Restructuring Closing,”
which such term, with respect to the Ethanol Agreements and Distillers Grain
Agreement (as defined below), shall include the closing of any material
restructuring of the HGF Debt, regardless of whether such restructuring is on
the terms set forth on the Restructuring Term Sheet); and
          WHEREAS, simultaneous with the execution of this Agreement, HGF and
all of HGF’s subsidiaries, as applicable, are entering into with Hawkeye Gold,
LLC Exclusive Distiller Grains Marketing Agreement (the “Distillers Grain
Agreements”) substantially in the form attached hereto as Exhibit C, which such
Distillers Grain Agreement shall apply to all distiller grains produced by HGF
and its subsidiaries at its Aberdeen, South Dakota plant and shall become
effective simultaneous with the Restructuring Closing.
          NOW, THEREFORE, in consideration of the foregoing, and the
representations, warranties and covenants set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ABE and Hawkeye agree as follows:
          1. The Private Offering. The Private Offering will be conducted as
follows:
          (a) Subject to the terms and conditions of this Agreement, ABE hereby
undertakes to offer ABE Units for subscription by the members of ABE as set
forth in this Agreement.
          (b) Each member of ABE who has established to ABE’s satisfaction that
it is an accredited investor (a “Qualified Investor”)shall be offered the
opportunity to

2



--------------------------------------------------------------------------------



 



purchase ABE Units in the Private Offering for $1.50 per ABE Unit. ABE intends
to endeavor to make such units available to Qualified Investors on a pro rata
basis, however, subject to Hawkeye’s rights hereunder, the Board of ABE will
have discretion as to the actual number of ABE Units issued to any Qualified
Investor. The exact number of ABE Units offered will be determined by the Board
of ABE based on its determination of the amount of equity needed by ABE to
invest $10.0 million in HGF, net of expenses.
          (c) The Hawkeye Pro-Rata Units will be determined by dividing the
number of ABE Units owned by Hawkeye as of the date hereof by the total number
of ABE Units determined by the Board of ABE to be owned by all Qualified
Investors as of the date hereof.
          (d) In the event that in connection with the Restructuring any
Qualified Investor other than Hawkeye desires to acquire a number of ABE Units
(or other equity interests, or rights to receive equity interests, of ABE) in
excess of the Qualified Investor’s pro-rata share (determined in the same manner
as the Hawkeye Pro-Rata Units) or ABE elects to offer ABE Units to any
accredited investor who is not a member of ABE, ABE will consult with Hawkeye
prior to the acceptance of subscription agreements for amounts in excess of the
Qualified Investor’s pro-rata share or from any accredited investor who is not a
member of ABE. Notwithstanding anything to the contrary in this Agreement or
elsewhere, without Hawkeye’s prior written consent, such consent not to be
unreasonably withheld, no participant in the Private Offering shall be given the
right to purchase a number of ABE Units that is greater than 666,000 ABE Units
more than its pro-rata share of the Private Offering (or in the case of a
purchaser that is not a member of ABE as of the date hereof, the right to
purchase more than 666,000 ABE Units).
          (e) ABE will distribute subscription forms for the ABE Units as
promptly as reasonably practicable. The date of such distribution is herein
referred to as the “Distribution Date”. ABE will be responsible for effecting
the distribution of any materials related to the Private Offering to each
Qualified Investor or other offeree.
          (f) The offering period (the “Offer Period”) will commence on the
Distribution Date and will end not later than May 14, 2010, (the “Subscription
Expiration Date”), subject to ABE’s right to alter such date with the prior
consent of Hawkeye (which consent shall not be unreasonably withheld).
          (g) Hawkeye will furnish to ABE the funds necessary to purchase the
Hawkeye Additional Units required to be purchased hereunder simultaneous with
the Restructuring Closing (the date of the Restructuring Closing, the “Closing
Date”).
          (h) ABE will issue the Hawkeye Additional Units to Hawkeye
simultaneous with the Restructuring Closing, and in any event in compliance with
the terms of the Private Offering.
          (i) ABE hereby agrees and undertakes to give Hawkeye written notice by
electronic facsimile transmission of a certification by an executive officer of
ABE of either (i) the number of Unsubscribed Units and the aggregate Purchase
Price therefor (a “Purchase Notice”) or (ii) in the absence of any Unsubscribed
Units, of the fact that there are no Unsubscribed Units and that the Backstop
Commitment (as defined below) is

3



--------------------------------------------------------------------------------



 



terminated (a “Satisfaction Notice”) as soon as practicable after the
Subscription Expiration Date and, in any event, not later than 12:00 p.m. New
York City time on the seventh Business Day following the Subscription Expiration
Date (the date of transmission confirmation of a Purchase Notice or a
Satisfaction Notice, the “Determination Date”). For the purposes of this
Agreement, “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.
     2. The Backstop Commitment.
          (a) On the basis of the representations and warranties herein
contained, but subject to the conditions set forth in Section 7, on the Closing
Date (i) Hawkeye agrees to subscribe for and purchase, and ABE agrees to issue
and sell, at the aggregate Purchase Price, all of the Hawkeye Pro-Rata Units and
(ii) Hawkeye agrees to subscribe for and purchase, and ABE agrees to issue and
sell, at the aggregate Purchase Price therefor, all Unsubscribed Units as of the
Subscription Expiration Date (the commitments set forth in clauses (i) and (ii)
above, collectively, the “Backstop Commitment”).
          (b) In exchange for the Backstop Commitment, on or as soon as
practicable after the Closing Date, ABE will reimburse Hawkeye for all
reasonable costs and expenses, including professional fees and expenses,
incurred in connection with the Private Offering. These obligations are in
addition to, and do not limit, ABE’s obligations under Section 8.
          (c) ABE will provide a Purchase Notice or a Satisfaction Notice to
Hawkeye as provided above, setting forth a true and accurate determination of
the aggregate number of Unsubscribed Units, if any, provided, that on the
Closing Date Hawkeye will purchase, and ABE will sell, only such number of
Unsubscribed Units as are listed in the Purchase Notice, without prejudice to
the rights of Hawkeye to seek later an upward or downward adjustment if the
number of Unsubscribed Units in such Purchase Notice is inaccurate.
          (d) All Hawkeye Additional Units will be delivered with any and all
issue, stamp, transfer or similar taxes or duties payable in connection with
such delivery duly paid by ABE.
          (e) Notwithstanding anything to the contrary in this Agreement,
Hawkeye, in its sole discretion, may designate that some or all of Hawkeye
Additional Units be issued in the name of, and delivered to, one or more of its
Affiliates (as defined herein) as long as any such Affiliate is an “accredited
investor” within the meaning of rule 501 under the Securities Act.
          3. Representations and Warranties of ABE. Each capitalized term used
but not otherwise defined in this Section 3 shall have the meaning of such term
set forth in the letter agreement, dated August 21, 2009, by and between ABE and
Hawkeye (the “Letter Agreement”). Except as disclosed in writing to Hawkeye on
the date hereof (such writing, the “Disclosure Letter”), ABE represents and
warrants to Hawkeye as of the date hereof and as of the Closing Date:

4



--------------------------------------------------------------------------------



 



          (a) Authorization. ABE has the requisite limited liability company
power to execute and deliver the Offering Documents (as defined in Section 7
below) to which ABE is a party and to perform its obligations under the Offering
Documents. The execution and delivery by ABE of the Offering Documents to which
ABE is a party and the performance by it of its obligations under the Offering
Documents, including, without limitation, the investment of the Private Offering
proceeds in HGF and the issuance of the Hawkeye Additional Units to Hawkeye,
have been duly authorized, or as applicable, will have been duly authorized when
executed, by all necessary limited liability company action on the part of ABE.
The Offering Documents to which ABE is a party have been duly executed and
delivered, or as applicable, will be duly executed and delivered, by duly
authorized officers of ABE, and, assuming the due execution and delivery of the
Offering Documents by the other party or parties thereto, constitute valid and
binding obligations of ABE enforceable against ABE in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
          (b) No Conflicts. The execution and delivery of each of the Offering
Documents does not, and neither the performance by ABE of its obligations under
the Offering Documents, nor the consummation of the transactions contemplated by
the Offering Documents, including, without limitation, the investment of the
Private Offering proceeds in HGF and the issuance of the Hawkeye Additional
Units to Hawkeye, will, (i) conflict with the certificate of formation or
limited liability company agreement of ABE, (ii) conflict with, result in any
violation of, constitute a default under, or give rise to a right of
termination, cancellation, or acceleration of, or any obligation or to loss of a
benefit under, any material contract of ABE, (iii) violate, constitute a default
under, or cause the forfeiture, impairment, non-renewal, revocation, or
suspension of any permit of ABE, (iv) violate any citation, order, judgment,
decree, writ, or injunction, or require the consent or approval, of any
governmental entity applicable to ABE, (v) to the knowledge of ABE, violate any
law applicable to ABE, or (vi) result in the creation of any encumbrance upon
any of the assets or properties of ABE.
          (c) SEC Reports and the Memorandum.
               (i) ABE has previously made available to Hawkeye an accurate and
complete copy of each (i) registration statement, prospectus, report, schedule
and definitive proxy statement filed by ABE with the SEC since January 1, 2007
pursuant to the Securities Act or the Exchange Act (the “SEC Reports”), and
prior to the date hereof and (ii) communication mailed by ABE to its unitholders
since January 1, 2007 and prior to the date hereof (including the Memorandum),
and no such SEC Report or communication, as of the date thereof, contained any
untrue statement of a material fact or omitted any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading, except that
information as of a later date (but before the date hereof) shall be deemed to
modify information as of an earlier date. The SEC Reports complied in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act as in effect on the dates such SEC Reports were filed. The
statements in the Memorandum accurately apply to the Hawkeye Additional

5



--------------------------------------------------------------------------------



 



Units in the same manner and respect they apply to the ABE Units previously
purchased by Hawkeye.
               (ii) The consolidated financial statements of ABE included in the
SEC Reports or the Memorandum complied as to form in all material aspects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto and fairly present, in accordance with U.S.
generally accepted accounting principles consistently applied (“GAAP”), the
consolidated financial position of ABE as of the dates thereof and its
consolidated results of operations and changes in financial position for the
periods then ended (subject, in the case of the unaudited interim financial
statements, to the absence of notes and normal year-end adjustments that are not
expected to be material).
          (d) Absence of Undisclosed Liabilities, Indebtedness. ABE and its
subsidiaries have no Liabilities that are required to be reflected in, reserved
against, or otherwise described in a consolidated balance sheet of ABE and its
subsidiaries (or the notes thereto) prepared in accordance with GAAP except
(i) those Liabilities provided for or reserved against in the financial
statements included in the most recent SEC Report or (ii) Liabilities arising in
the ordinary course of business consistent with past practice since March 31,
2009, which are not individually or in the aggregate material. Schedule 1
attached hereto sets forth a true and complete description of all Indebtedness
of ABE and its subsidiaries as of the date hereof and as of the time immediately
following the effectiveness of the Restructuring.
          (e) HGF Liabilities. Neither ABE nor any of its subsidiaries other
than HGF and its subsidiaries has or will have any liability or other
responsibility with respect to the Liabilities of HGF and its subsidiaries or
arising from ABE’s ownership or management of HGF and its subsidiaries, other
than liabilities of ABE arising in the ordinary course of business out of the
management services provided by ABE to HGF and its subsidiaries.
          (f) Litigation. There is no claim or judicial or administrative
action, suit, proceeding, or investigation pending or, to the knowledge of ABE,
threatened (i) that questions the validity of this Agreement or the Private
Offering, the performance by ABE of the obligations to be performed by it
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or (ii) relating to the business of ABE or any of its
subsidiaries (as now conducted or as proposed to be conducted) or materially
affecting ABE or any of its subsidiaries or any of their respective assets or
properties.
          (g) Exclusive Representations and Warranties. The representations and
warranties set forth in this Agreement and the other Offering Documents are the
sole and exclusive representations and warranties made by ABE with respect to
the subject matter hereof. Nothing in this Agreement or the other Offering
Documents shall exclude or otherwise limit in any manner any available claims
Hawkeye or its Affiliates may have against ABE, including without limitation,
pursuant to SEC Rule 10b-5.
          4. Representations and Warranties of Hawkeye. Hawkeye represents and
warrants to, and agrees with, ABE as set forth below. Each representation,
warranty and agreement is made as of the date hereof and as of the Closing Date:

6



--------------------------------------------------------------------------------



 



          (a) Authorization. Hawkeye has the requisite limited liability company
power to execute and deliver the Offering Documents to which Hawkeye is a party
and to perform its obligations under such Offering Documents. The execution and
delivery by Hawkeye of the Offering Documents to which Hawkeye is a party and
the performance by it of its obligations under such Offering Documents have been
duly authorized, or as applicable, will have been duly authorized when executed,
by all necessary limited liability company action on the part of Hawkeye. The
Offering Documents to which Hawkeye is a party have been duly executed and
delivered, or as applicable, will be duly executed and delivered, by duly
authorized officers of Hawkeye, and, assuming the due execution and delivery of
such Offering Documents by the other party or parties thereto, constitute valid
and binding obligations of Hawkeye enforceable against Hawkeye in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
          (b) No Conflicts. The execution and delivery of each of the Offering
Documents to which Hawkeye is a party does not, and neither the performance by
Hawkeye of its obligations under such Offering Documents, nor the consummation
of the transactions contemplated by such Offering Documents, will, (i) conflict
with the certificate of formation or limited liability company agreement of
Hawkeye, (ii) conflict with, result in any violation of, constitute a default
under, or give rise to a right of termination, cancellation, or acceleration of,
or any obligation or to loss of a benefit under, any material contract of
Hawkeye, (iii) violate, constitute a default under, or cause the forfeiture,
impairment, non-renewal, revocation, or suspension of any permit of Hawkeye,
(iv) violate any citation, order, judgment, decree, writ, or injunction, or
require the consent or approval, of any governmental entity applicable to
Hawkeye, (v) to the knowledge of Hawkeye, violate any law applicable to Hawkeye,
or (vi) result in the creation of any encumbrance upon any of the assets or
properties of Hawkeye.
          (c) Litigation. There is no claim or judicial or administrative
action, suit, proceeding, or investigation pending or, to the knowledge of
Hawkeye, threatened that questions the validity of this Agreement, the
performance by Hawkeye of the obligations to be performed by it hereunder or the
consummation of the transactions contemplated hereby.
          (d) Available Funds. Hawkeye has and will have on the Closing Date the
funds necessary to satisfy its obligations under this Agreement.
          5. Additional Covenants of ABE.
          (a) ABE agrees that the Contractual Restructuring or the Chapter 11
Restructuring (including the Plan), as applicable, (i) will be consistent with
the Restructuring Term Sheet and (ii) will contain only such other terms and
conditions that are reasonably acceptable to Hawkeye. ABE will provide to
Hawkeye and its counsel a copy of the proposed Confirmation Order or Contractual
Restructuring documentation, as applicable, and a reasonable opportunity to
review and comment on such order prior to such Confirmation Order being filed
with the Bankruptcy Court or such Contractual Restructuring documentation
becoming effective.

7



--------------------------------------------------------------------------------



 



          (b) ABE agrees with Hawkeye to use reasonable best efforts to
effectuate the Private Offering as provided herein and to use best efforts to
obtain each of the approvals set forth on the Disclosure Letter (and any other
approvals that should have been set forth on the Disclosure Letter). All
proceeds from the Private Offering will be invested in HGF and used by HGF to
pay-down HGF debt in accordance with the Restructuring Term Sheet.
          (c) ABE agrees to notify Hawkeye as and when requested by Hawkeye of
the aggregate number of ABE Units known by ABE to have been subscribed for
pursuant to the Private Offering.
          (d) ABE agrees with Hawkeye to determine the number of Unsubscribed
Units, if any, in good faith, to provide a Purchase Notice or a Satisfaction
Notice that accurately reflects the number of Unsubscribed Units as so
determined and to provide to Hawkeye a certification by the Subscription Agent
of the Unsubscribed Units or, if such certification is not available, such
backup to the determination of the Unsubscribed Units as Hawkeye may reasonably
request.
          6. Additional Covenants of Hawkeye. Hawkeye agrees with ABE:
          (a) To provide ABE with such information as ABE reasonably requests
regarding Hawkeye for inclusion in the Disclosure Statement or in any Offering
Document.
          (b) Not to file any pleading or take any other action in the
Bankruptcy Court with respect to this Agreement, the Plan, the Disclosure
Statement or the Confirmation Order or the consummation of the transactions
contemplated hereby or thereby that is inconsistent with this Agreement or ABE’s
efforts to obtain the entry of the Court Orders consistent with this Agreement.
          7. Conditions to the Obligations of Hawkeye. The obligation of Hawkeye
to purchase Hawkeye Additional Units pursuant to the Backstop Commitment on the
Closing Date are subject to the following conditions:
          (a) ABE shall have entered into a Registration Rights Agreement (the
“Registration Rights Agreement”) with respect to the Hawkeye Additional Units
that gives Hawkeye registration rights with respect to the Hawkeye Additional
Units that are substantially the same as the registration rights granted to
Hawkeye pursuant to that Registration Rights Agreement, dated August 28, 2009,
as amended or supplemented from time to time, by and between ABE and Hawkeye or
such other terms as ABE and Hawkeye may mutually agree;
          (b) Hawkeye shall have received enforceable pro-rata participation
rights and anti-dilution rights with respect to the Hawkeye Additional Units
that are substantially the same as the pro-rata participation rights and
anti-dilution rights set forth in Sections 2 and 3, respectively, of the Letter
Agreement or such other terms as ABE and Hawkeye may mutually agree;
          (c) following the Restructuring Closing, each of the Ethanol
Agreements and the Distillers Grain Agreements shall be in full force and
effect;
          (d) the Registration Rights Agreement, the Ethanol Agreements, the
Distillers Grain Agreements and all other agreements or arrangements referenced
in this

8



--------------------------------------------------------------------------------



 



Section 7 (collectively, including this Agreement, the “Offering Documents”)
shall have been approved by all, if any, third parties from whom consent to such
respective agreements or arrangements is necessary;
          (e) ABE shall have commenced the Private Offering, the Private
Offering shall have been conducted in all respects in accordance with this
Agreement and the Subscription Expiration Date shall have occurred;
          (f) Hawkeye shall have received a Purchase Notice in accordance with
Section 1(i) from ABE, dated as of the Determination Date, certifying as to the
number of Unsubscribed Units to be purchased pursuant to the Backstop
Commitment;
          (g) the Hawkeye Additional Units shall be, upon payment of the
aggregate Purchase Price as provided herein, validly issued, fully paid,
non-assessable and free and clear of all taxes, liens, pre-emptive rights,
rights of first refusal, subscription and similar rights;
          (h) no judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
Restructuring, the Private Offering or the transactions contemplated by this
Agreement;
          (i) this Agreement shall be valid and enforceable against ABE and ABE
shall not be in breach of this Agreement;
          (j) the representations and warranties of ABE in Section 3 shall be
true and correct in all material respects as if made on the Closing Date (except
for representations and warranties made as of a specified date, which shall be
true and correct in all material respects as of such specified date);
          (k) ABE and each of its subsidiaries (other than HGF and its
subsidiaries) shall be in full compliance with, and following the closing of the
transactions contemplated by the Offering Documents will be in full compliance
with, all credit agreements and similar documents to which they are parties,
including, without limitation, all financial covenants therein, and HGF and each
of its subsidiaries will be in full compliance with all credit agreements and
similar documents to which they are parties, including, without limitation, all
financial covenants therein, following the effectiveness of the Restructuring on
the Closing Date;
          (l) all proceeds (net of offering expenses) from the Private Offering
will be invested in HGF and used by HGF to pay-down HGF debt in accordance with
the Restructuring Term Sheet, and Hawkeye shall have received documentation
reasonably satisfactory to Hawkeye that such use of proceeds is in compliance
with the credit agreements and similar documents of ABE and each of its
subsidiaries.
          (m) subsequent to the execution and delivery of this Agreement and
prior to the Closing Date, there shall not have been any Material Adverse
Effect. For purposes of this Agreement, a “Material Adverse Effect” shall mean
any change, effect, event, occurrence, development, circumstance, or state of
facts which, either alone or in combination, has had, or would reasonably be
expected to have, a materially adverse effect

9



--------------------------------------------------------------------------------



 



on the business, properties, operations, financial condition or results of
operations of ABE and its subsidiaries taken as a whole, or which would
reasonably be expected to materially impair its or their ability to perform its
or their obligations under this Agreement or the Plan, or have a materially
adverse effect on or prevent or materially delay the consummation of the
transactions contemplated by this Agreement or the Plan (it being acknowledged
by Hawkeye that a Restructuring on the terms contemplated by this Agreement does
not in itself constitute a Material Adverse Effect);
          (n) the Restructuring shall have been successfully completed, or will
be successfully completed on the Closing Date, in accordance with the terms of
the Restructuring Term Sheet, which terms shall result in ABE owning in excess
of 99% of the equity interests of HGF and its subsidiaries; and if the
Restructuring is not a Contractual Restructuring, then:
               (i) if approval of this Agreement by the Bankruptcy Court is
necessary, an entry of orders of the Bankruptcy Court approving this Agreement
(the “Agreement Order”) shall have been entered by the Bankruptcy Court and
shall not have been reversed, stayed, modified, or amended;
               (ii) The Confirmation Order shall have been entered by the
Bankruptcy Court and such order shall be nonappealable, shall not have been
appealed within ten calendar days of entry or, if such order is appealed, shall
not have been stayed pending appeal, and there shall not have been entered by
any court of competent jurisdiction any reversal, modification or vacatur, in
whole or in part, of the Confirmation Order;
               (iii) The Plan, as approved, and the Confirmation Order as
entered, by the Bankruptcy Court, shall (A) be consistent in all material
respects with the Restructuring Term Sheet and (B) contain only such other terms
and conditions that are reasonably acceptable to Hawkeye;
               (iv) The conditions to confirmation and the conditions to the
effective date of the Plan have been satisfied or waived by HGF in accordance
with the Plan, and the effective date of the Plan shall have occurred or will
occur on the Closing Date; and
               (v) the Chapter 11 Case of HGF shall not have been converted to
one or more cases under chapter 7 of the Bankruptcy Code or to one or more
liquidating chapter 11 cases thereunder or have been dismissed; and
          (p) the LLC Agreement Amendment shall have become effective to permit
the issuance of additional Units contemplated by the Private Offering.
          8. Indemnification.
               (a) Whether or not the Private Offering is consummated or this
Agreement or the Backstop Commitment is terminated, ABE will indemnify Hawkeye,
its Affiliates and their respective officers, directors, employees, advisors,
shareholders, members, managers, partners, attorneys, agents and representatives
(the “Indemnitees”), from and against all losses, claims, damages, liabilities,
costs (including, without limitation,

10



--------------------------------------------------------------------------------



 



the costs of investigation and attorneys’ fees) and expenses (collectively,
“Losses”) to which any of the Indemnitees becomes subject arising out of or in
connection with any third-party claim, challenge, litigation, investigation or
proceedings with respect to the Private Offering, the Backstop Commitment, this
Agreement, the Restructuring, any Plan, any Agreement Order, any Confirmation
Order or the transactions contemplated by the foregoing, including, without
limitation, reimbursement of Hawkeye fees and expenses, offer of the ABE Units,
purchase and sale of ABE Units in the Private Offering and purchase and sale of
ABE Units pursuant to the Backstop Commitment, or any breach by ABE of this
Agreement, or to reimburse each of the Indemnitees for any legal or other costs
and expenses incurred in connection with investigating or defending,
participating or testifying in any of the foregoing, provided, however, that the
foregoing indemnity will not apply to Losses to the extent that they are found
by a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from (A) a breach by Hawkeye of the Restructuring Documents or (B) bad
faith, the willful misconduct or gross negligence of such Indemnitees. Such
legal or other expenses shall be promptly reimbursed as and when they are
incurred.
          (b) In case any proceeding shall be instituted in respect of which
indemnity may be sought pursuant to the paragraph above, the Indemnitee shall
promptly notify ABE. In any event, failure to notify ABE will not relieve ABE
from any liability which it may have on account of this indemnity or otherwise,
except to the extent ABE is materially prejudiced by such failure. Upon ABE’s
prompt written notice to Hawkeye, ABE may retain counsel reasonably satisfactory
to Hawkeye to represent Hawkeye and any Indemnitee and will pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any Indemnitee will have the right to retain its own counsel, but
the fees and expenses of such counsel shall be at the expense of such Indemnitee
unless (i) ABE and Hawkeye have mutually agreed to the retention of such counsel
or (ii) the Indemnitee has been advised by counsel that there are actual or
potential conflicting interests between ABE and the Indemnitee, including
situations in which there are one or more legal defenses available to the
Indemnitee that are different from or additional to those available to ABE. It
is understood that ABE shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
Indemnitees in any matter or series of related matters.
          9. Survival of Representations and Warranties, Etc. Notwithstanding
any investigation at any time made by or on behalf of any party hereto, all
representations and warranties made in this Agreement will survive the execution
and delivery of this Agreement and the issuance of the Hawkeye Additional Units.
          10. Termination.
          (a) Either ABE or Hawkeye may terminate this Agreement in the event
the Lock-Up Agreement is not entered into within two Business Days after the
date of this Agreement or in the event the Lock-Up Agreement is terminated. In
the event the total number of ABE Units included in the Private Offering or the
allocation of such ABE Units among purchasers has not been fully and finally
determined on or prior to May 17, 2010, Hawkeye may terminate this Agreement on
or after May 18, 2010. In the event the Restructuring is structured as a
Contractual Restructuring and the Hawkeye Additional Units are not issued on or
prior to May 28, 2010, Hawkeye may terminate this

11



--------------------------------------------------------------------------------



 



Agreement on or after May 29, 2010. In the event the Restructuring is structured
as a Chapter 11 Restructuring but one or more of the approvals set forth on the
Disclosure Letter (and any other approvals that should have been set forth on
the Disclosure Letter) has not been obtained on or prior to May 28, 2010, it
being acknowledged that such approvals may be conditioned, in a manner
reasonably acceptable to Hawkeye, on the effectiveness of a restructuring of the
HGF debt substantially on the terms set forth in the Restructuring Term Sheet,
Hawkeye may terminate this Agreement on or after May 29, 2010. In the event the
Restructuring is structured to be effected as a Chapter 11 Restructuring, the
Hawkeye Additional Units are not issued on or prior to July 31, 2010 and this
Agreement has not previously been terminated, Hawkeye may terminate this
Agreement on or after August 1, 2010.
          (b) Notwithstanding the termination of this Agreement pursuant to
Section 10(a), each party shall remain liable for the breach of this Agreement.
          11. Notices. All notices and other communications in connection with
this Agreement will be in writing and will be deemed given (and will be deemed
to have been duly given upon receipt) if delivered personally, sent via
electronic facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):

              If to Hawkeye:   with a copy to:  
 
  Hawkeye Energy Holdings, LLC       Weil, Gotshal & Manges LLP
 
  224 S. Bell Ave.       100 Federal Street, 34th Floor
 
  Ames, Iowa 50010       Boston, Massachusetts 02110
 
  Attention: Timothy B. Callahan       Attention: Steven M. Peck
 
  Fax: (515) 233-5577       Fax: (617) 772-8333   If to ABE:   with a copy to:  
 
  Advanced BioEnergy, LLC       Faegre & Benson LLP
 
  10201 Wayzata Boulevard, Suite 250       2200 Wells Fargo Center
 
  Minneapolis, Minnesota 55305       90 South Seventh Street
 
  Attention: Richard Peterson       Minneapolis, Minnesota 55402
 
  Fax: (763) 226-2725       Attention: Peter J. Ekberg
 
          Fax: (612) 766-1600

          12. Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement will be
assigned by any of the parties (whether by operation of law or otherwise)
without the prior written consent of the other party. Notwithstanding the
previous sentence, this Agreement, or Hawkeye’s obligations hereunder, may be
assigned, delegated or transferred, in whole or in part, by Hawkeye to any
Affiliate (as defined in Rule 12b-2 under the Exchange Act) of Hawkeye which is
an “accredited investor” within the meaning of rule 501 under the Securities
Act, provided, that any such assignee assumes the obligations of Hawkeye
hereunder and agrees in writing to be bound by the terms of this Agreement in
the same manner as Hawkeye. Notwithstanding the foregoing or any other
provisions herein, no such assignment will relieve Hawkeye of its obligations
hereunder if such assignee fails to perform such obligations. This Agreement
will be binding upon, inure to the benefit of and be enforceable by each of the
parties and their respective successors and assigns.

12



--------------------------------------------------------------------------------



 



This Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any person other than the
parties hereto any rights or remedies under this Agreement; provided, however,
that each of the Indemnitees shall be considered an explicit third-party
beneficiary of the provisions set forth in Section 8.
          13. Prior Negotiations; Entire Agreement. This Agreement (including
the agreements attached as exhibits to and the documents and instruments
referred to in this Agreement) constitutes the entire agreement of the parties
and supersedes all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement, except
that the parties hereto acknowledge that any confidentiality agreements
heretofore executed among the parties will continue in full force and effect.
          14. Governing Law, Jurisdiction. This Agreement and all actions
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without regard to
any conflicts of law provision that would require the application of the law of
any other jurisdiction. Each party hereto agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contained in or contemplated by this Agreement,
whether in tort or contract or at law or in equity, exclusively in a court in
the State of Delaware or, as applicable, the Bankruptcy Court.
          15. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.
          16. Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the parties or,
in the case of a waiver, by the party waiving compliance. No delay on the part
of any party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Agreement, nor will
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at law or
in equity.
          17. Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
          18. Specific Performance. The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, the
parties agree that, in addition to any other remedies, each will be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy and without
the necessity of posting bond.
          19. No Solicitation, Etc. This Agreement is not and shall not be
deemed to be a solicitation for votes in favor of the Plan in any Chapter 11
Case. Each party hereto acknowledges

13



--------------------------------------------------------------------------------



 



that it has been represented by counsel in connection with this Agreement and
the transactions contemplated hereby. The provisions of this Agreement shall be
interpreted in a reasonable manner to effectuate the intent of the parties
hereto.
          20. Further Assurances. Each of the parties hereto agrees to execute
and deliver, or to cause to be executed and delivered, all such instruments, and
to take all such action as the other parties hereto may reasonably request, in
order to effectuate the intent and purposes of, and to carry out the terms of,
this Agreement.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed and delivered by its duly authorized officer as of the date first
above written.

            Advanced BioEnergy, LLC
      By:   /s/ Richard R. Peterson         Name:   Richard R. Peterson       
Its: Chief Executive Officer, President and
Chief Financial Officer      

            Hawkeye Energy Holdings, LLC
      By:   /s/ Timothy B. Callahan         Name:   Timothy B. Callahan       
Its: Chief Financial Officer      

(SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT)

